SEELIGER, Judge,
dissenting.
Recognizing that it has long been the rule in Georgia that, generally speaking, “ ‘suicide is an unforeseeable intervening cause of death which absolves the tortfeasor of liability,’ ”8 the specific facts here demand a jury should decide whether Sahlberg is absolved. While “ ‘a wrongdoer is not responsible for a consequence which is merely possible, . . . but only for a consequence which is probable, according to ordinary and usual experience,’ ”9 a jury could find that Sahlberg should have known that if the pictures of Sanders’s self-inflicted wounds were disseminated that it was “probable” that Sanders would again attempt suicide, especially given that she had attempted suicide just the previous month.
The specific facts of this case should not be limited by the two exceptions set by prior precedent where a defendant knew of the previous attempted suicide, and committed flagrant acts of negligence against a known policy of confidentiality within close proximity to the prior attempted suicide.
I would uphold the trial court’s decision denying the motion for summary judgment and the decision of the Court of Appeals. A jury should hear this case.
Jones, Osteen & Jones, Billy N. Jones, Carl R. Varnedoe, for appellee.
Susan J. Moore, Sam L. Brannen, Jr.; James R. Westbury, Jr.; Kelly L. Pridgen, G. Joseph Scheuer, amici curiae.

 Mayor and City Council of City of Richmond Hill v. Maia, 336 Ga.App. 555, 562 (784 SE2d 894) (2016) (quoting Dry Storage Corp. v. Piscopo, 249 Ga.App. 898, 900 (550 SE2d 419) (2001)).


 Tucker v. Pearce, 332 Ga.App. 187, 191 (771 SE2d 495) (2015) (citation omitted), aff’d on other grounds, Pearce v. Tucker, 299 Ga. 224 (787 SE2d 749) (2016).